Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1–7 are pending in the instant application. The preliminary amendment filed on 11/30/2020 in which claims 8 and 9 have been canceled, is acknowledged.
Priority
The instant application is a 371 of PCT/US2019/020254 filed on 03/01/2019, which claims priority to U.S. Provisional Application 62/636998, filed 3/1/2018. 
Specification
The disclosure is objected to because of the following informalities: 
P. 5 line 32, “Western” should be “Western blot”.
P. 27 line 11, Sentence is missing a verb after “rapidly”.
P. 27 line 29, “Western blot”.
P. 27 line 33, Citations should be consistent throughout application. As parentheses were used previously, Dickens citation should also be in parentheses.
P. 27 line 34, P. 28 line 1, citations should be in parentheses.
P. 28 line 17, “suppress” should be “suppresses”.
P. 29 line 9, citation should be in parentheses.
P. 29 line 23, Add period after date, start new sentence with “It”.
P. 35 line 10, citation should be in parentheses.
  
Appropriate correction is required. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 3 describes treating a disease associated with neutral sphingomyelinase 2 (nSMase2), wherein the disease may be a neurodegenerative, oncologic, or cardiac disease. The specification provides detailed evidence to support the use of DPTIP as an inhibitor of nSMase2 and the associated inhibition of exosome and ceramide biosynthesis. Specification further provides experimental evidence and references to known art to support the use of DPTIP for the treatment of neurodegenerative diseases directly related to nSMase2 activity. Moreover, literature cited in the specification support the use of DPTIP as a treatment limited to cancers wherein, specifically, inhibition of nSMase2 inhibits exosome release, and thereby may inhibit metastases (Kosaka et al; J Biol Chem; 2013). The application of DPTIP to treat both neurodegenerative and oncologic diseases via inhibition of nSMase2 is further supported by non-patent literature available at the time of invention.
However, the specification provided no examples or guidance on the use of DPTIP for treatment of cardiac disease, and a search of the relevant literature revealed conflicting conclusions in this regard. A study by Bang et al (2014) reported that inhibition of nSMase2 in cardiac fibroblasts resulted in a significant decrease of miR-21* levels in fibroblast-derived exosomes, wherein miR-21* induces cardiomyocyte hypertrophy, while a study by Shamseddine et al (2014) identified nSMase2 as a potential target for inhibition in clinical hypertension, and suggested that activation of nSMase2 in cardiac conditions may be partly responsible for cytotoxic outcomes. In another study, Essandoh et al (2015) reported that blocking exosome generation with GW4869 improved cardiac function and survival.
Conversely, Zhu et al (2017) reported that blocking the activity of nSMase2 resulted in reduced miR-210 secretion and abrogated the beneficial effects of certain exosomes on myocardial repair, including: higher survival, smaller scar size, better cardiac function recovery. Additionally, Clarke et al (2006) suggested that nSMase3, not nSMase2, may be involved in cardiac disease, while Lang et al (2016) reported that knockdown of nSMase2 reversed the effects of CDCs, which are involved in inhibiting or reducing infarct scar volume and fibrosis. Based on the seemingly conflicting results in the cited studies, it is unpredictable whether DPTIP would be able to treat cardiac disease. As the written specification does not provide sufficient evidence for possession of the claimed invention, i.e., method of treatment for cardiac disease, claims 1-3 and 5 are rejected. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of DPTIP to treat neurodegenerative and oncologic diseases associated with nSMase2, does not reasonably provide enablement for use of DPTIP to treat cardiac diseases associated with nSMase2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The test of enablement is based on analysis for Undue Experimentation Factors with respect to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), which considers the factors cited below:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the Invention
Claim 1 cites a method for treating one or more diseases associated with neutral sphingomyelinase 2 (nSMase2) in a subject in need of treatment thereof, the method comprising administering to the subject a therapeutically effective amount of 2,6-dimethoxy-4-(5-phenyl-4- thiophen-2-yl-1H-imidazol-2-yl)-phenol (DPTIP) or a pharmaceutically acceptable salt thereof. The breadth of this claim therefore must be limited to diseases associated with nSMase2 activity. Dependent claim 2 limits a method of treatment to those diseases associated with nSMase2 that result in elevated ceramides. Dependent claim 3 limits a method of treatment for diseases associated with nSMase2 to neurodegenerative, oncologic, and cardiac diseases. Dependent claims 4 and 5 limit a method of treatment for diseases associated with nSMase2 to specific neurodegenerative and cardiac diseases, respectively. 
Nature of the Invention
The nature of the invention, and the common technical element identified to justify the scope of the claims, is that inhibition of nSMase2 further inhibits exosome and ceramide biosynthesis, and that inhibition of this mechanism is beneficial in treating the diseases cited. 
State of the Prior Art/Level of Predictability in the Art
The prior art provides substantive evidence regarding the role of nSMase2 in the biosynthesis of exosomes and ceramides, and further supports the use of an nSMase2 inhibitor to treat neurodegenerative and oncologic diseases. However, a review of the literature identified several publications that argued against the inhibition of nSMase2 as a beneficial treatment for cardiac disease. 
First, it has been reported that nSMase3 is more prevalent than nSMase2 in cardiac tissue, so it is possible that nSMase3, not nSMase2, is involved in the mechanism of cardiac disease (Clarke; Biochimica et Biophysica Acta – Biomembranes; 2006). Second, blocking nSMase2 was found to reduce miR-210 secretion and reduce the benefits of exosomes on myocardial repair, where these benefits would have included smaller scars on the tissues and better cardiac recovery (Zhu; Artificial Cells, Nanomedicine, and Biotechnology; 2017). Additionally, inhibition of nSMase2 further inhibited secretion of hCDC-derived exosomes, which are involved in decreased proliferation of fibroblasts and decreased apoptosis of cardiomyocytes (Lang; PLoS One; 2016). Based on these cited studies, the knowledge in the art at the time of invention indicated that inhibition of nSMase2 may not provide beneficial effects for treatment of cardiac disease, which suggests a lack of predictability.
The amount of direction provided by the inventor 
As previously discussed, the specification provides detailed evidence to support the use of DPTIP as an inhibitor of nSMase2 and the associated inhibition of exosome and ceramide biosynthesis. Specification further provides experimental evidence and references to known art to support the use of DPTIP for the treatment of neurodegenerative diseases directly related to nSMase2 activity, and the use of DPTIP as a treatment limited to cancers wherein, specifically, inhibition of nSMase2 inhibits exosome release, and thereby may inhibit metastases (Kosaka et al; J Biol Chem; 2013). However, the specification provided no examples or guidance on the use of DPTIP for treatment of cardiac disease. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based on the prior art disclosed, it would require undue experimentation to conclude that the use of DPTIP as an nSMase2 inhibitor would be treatment for cardiac disease, in light of the contradictory studies cited above. Thus, enablement for the claimed invention would include neurodegenerative and oncologic diseases, but based on the known art, would not include cardiac disease.
Non-statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 16/977,309. Although the claims at issue are not identical, they are not patentably distinct from each other because, while claim 29 of ‘309 does not specify that administration of DPTIP would inhibit nSMase2 activity and exosome and ceramide biosynthesis, this inhibition is an inherent feature that would necessarily result upon administration of DPTIP to a subject for treatment of a disease.
Thus, the instant claims are seen to be anticipated by claim 29 of copending Application No. 16/977,309. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, and 7, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of copending Application No. 17/422,670. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 14 of the reference application claim a method of inhibiting and treating a disease associated with nSMase2, by administration of an nSMase2 inhibitor of formula (I). Claims 6-8 and 15-17 of ‘670 further limit the inhibitor of formula (I) to compounds such as 2,6-dimethoxy-4-(5-phenyl-4-thiophen-2-yl-1H-imidazol-2-yl)-phenol (DPTIP). Claim 9 of ‘670 limits the disease to that associated with an elevated level of ceramide, while claim 13 of ‘670 claims a method to decrease the levels of ceramides. Claims 10-12 of ‘670 limit the conditions to neurodegenerative disease such as: Alzheimer's disease (AD), HIV-associated neurocognitive disorder (HAND), multiple sclerosis (MS), and amyotrophic lateral sclerosis (ALS); and cancers. 
The instant claims are drawn to a method of treating or inhibiting diseases associated with nSMase2 by administration of an nSMase2 inhibitor, DPTIP (instant claim 1). The diseases are associated with an increased level of ceramides (instant claims 2 and 6). Instant claims further limit the diseases to neurodegenerative and cancer (claims 3 and 4). The instant claims are further drawn to a method of inhibiting nSMase2 or a method of inhibiting ceramide biosynthesis using DPTIP (instant claims 6 and 7).
Thus, the instant claims are seen to be anticipated by claims 5-17 of copending Application No. 17/422,670. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.K./           Examiner, Art Unit 4171                                                                                                                                                                                             
/SCARLETT Y GOON/           QAS, Art Unit 1600